 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DUWAYNE C., a minor, by and through               Case No. 1:19-cv-01188-BAM
     his guardian ad litem REGINA
12   SCHINDLER,                                        ORDER DENYING REQUEST TO SEAL
                                                       DOCUMENTS AS MOOT
13                      Plaintiff,
                                                       (Doc. 68)
14          v.
15   MERCED CITY SCHOOL DISTRICT, et
     al.,
16
                        Defendants.
17

18

19

20          On May 20, 2021, Plaintiff submitted a Request to Seal Documents to the Court pursuant
21   to Local Rule 141. (Doc. 68.) According to the Notice of Request to Seal Documents, Plaintiff
22   seeks to submit the Contingency Retainer Agreement between Plaintiff and Liberty Law under
23   seal to aid the Court in evaluating Plaintiff’s petition for minor’s compromise. (Id. at 2.)
24          The instant request is not necessary because the Contingency Retainer Agreement
25   between Plaintiff and Liberty Law has already been filed under seal pursuant to Court order. (See
26   Doc. 63, Order to Seal Documents.) Plaintiff is not required to re-submit or re-file the document.
27   Accordingly, the pending request to seal documents is DENIED as moot. The Contingency
28
                                                       1
 1   Retainer Agreement will remain filed under seal.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    June 18, 2021                             /s/ Barbara   A. McAuliffe   _
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
